MEMORANDUM *
Petra D. Menor appeals from the district court’s granting of the motion of Finance Factors, Limited for summary judgment. The district court determined that the doctrine of res judicata barred Menor’s Truth in Lending Act claim for recission of a real estate loan transaction with Finance Factors. See 15 U.S.C. §§ 1601-1667Í (TILA). In the preceding state foreclosure proceeding, Menor did not appear and raise the TILA claim.
We affirm for the reasons set forth in our opinion in Albano v. Norwest Fin. Haw., Inc., 244 F.3d 1061 (9th Cir.2001).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.